NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROKSOLIANA DACHNIVVSKYJ,
Petitioner,

V.

OFFICE OF PERSONNEL MANAGEMENT,
Respondent,

AND
THERESA DACHNIWSKYJ,

Intervenor.

2011-3158

Petition for review of the Merit Systems Protection
Board in case no. CH0831 100439-1-1.

ON MOTION

0 R D E R
Before LOURIE, circuit Judge.

The Office of Personnel Management (“OPM") moves
to waive the requirements of Fed. Cir. R. 27(£`) and re-
mand this case to the Merit Systems Protection Board

DACHNIWSKYJ V. OPM 2

with instructions to order reinstatement of OPM’s deci-
sion awarding a survivor annuity to Roksoliana Dachni-
wskyj. Roksoliana Dachniwskyj consents. Theresa
Dachniwskyj opposes

We deem it the better course for the matter to be fully
briefed and decided by a merits panel.

Accordingly,

IT ls ORDERED THAT:

(1) The motions are denied.

(2) OPM’s brief is due within 40 days from the date of

filing of this order.
FOR THE COURT
 0 1  ls/ J an Hcrbaly
Date J an Horbaly
Clerk
cc: Janice Lea Boback, Esq.
Hillary A. Stern, Esq.
Dmytro Kurywczak, Esq. LED ma
325 u's`nq!qit\]=a'£’d§li:rfi.pfiii%%i.ls"
AUG 01 2012
JAN HUBBNY

C|_EHK